Title: Account with the Commonwealth of Virginia, [ca. December] 1788
From: Madison, James
To: 


[ca. December 1788]



The Commonwealth of Virginia to James Madison Jr.
Dr. Dollars


1788.
To balance on account made out & transmitted—to March 23 –88.
  5 ⅓



To travelling to & service in Congress from July 1st. to Novr. 3, being 125 days
750.



To returning from Congress—11 days
 66




821 ⅓ Drs




802




 19 ⅓d.  



Credit




By one Quarters advance July 1. –88.
552



By draught dated Ocr. 4. & presented by Col. Carrington
250 Dollrs




802


E. Excd.   Js. Madison jr.
